Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to amendment filed May 23, 2022, where Applicant amended the claims. Claims 1-20 remain pending. 
Response to Arguments
Applicant’s arguments, filed 5/23/22, with respect to the previous rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made under 112(b) and under 102(a)(2) based on Yeddala.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, 
lines 5-6 recite: “store, in memory, a mapping of a client device to a plurality of user accounts of a management service”. This limitation is indefinite as it is unclear how to read “of a management service”. It is unclear what belongs to the management service or what is being managed. Does the server, client, or user accounts belong to the management service? Or do all three of those elements somehow belong to or are managed by the management service? The relationship between the claim elements and the management service is unclear. 
Lines 8-9 recite: “…identify an active one of the user accounts to the management service based on”. This limitation is indefinite. It is unclear if the user account is active on the management service or is the client sending an identified account to the management service;
Line 6 recites “of a management service” , and line 9 recites “to the management service”. These appear to be inconsistent as it is unclear if the user accounts are of the “management service” or “to the management service”. Clarification is required.
Dependent claims 2-7 inherit the deficiency of claim 1 and are thus rejected based upon the same rationale.
Claims 8-20 are slight variations of claims 1-7 and are thus rejected based upon the same rationale given above for claims 1-7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3-5,8,10-12,15,17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeddala et al (US Publication 20150109909).
In reference to claim 1, Yeddala teaches a system, comprising:
at least one server computing device; and program instructions stored in memory and executable in the at least one server computing device that (see at least paragraphs 52,71), when executed, direct the at least one computing device to:
store, in memory, a mapping of a client device to a plurality of user accounts of a management service (see at least paragraphs 64,65,82, where Yeddala teaches a plurality of user identifiers for each communication device);
communicate remotely with a management application on the client device, wherein the management application is configured to identify an active one of the user accounts to the management service based on user information obtained from an operating system of the client device (see at least paragraphs 80,81, where Yeddala teaches the communication devices communicating with an access manager and identifying the user based on login information, and at least paragraph 148 mentions the operating system);
in response to receipt of information associated with a first one of the user accounts active on the client device, enroll the first one of the user accounts with the management service in association with the client device, wherein the management service is configured to manage operation of the client device (see at least paragraphs 85,86, where Yeddala teaches in response to receiving user information, enrolling the user with a management policy and managing operation of the client); and
in response to receipt of information associated with a second one of the user accounts active on the client device, enroll the second one of the user accounts with the management service in association with the client device (see at least paragraphs 91,92, where Yeddala teaches in response to receiving second user information, enrolling the second user with a management policy and managing operation of the client).
In reference to claim 3, this is taught by Yeddala, see at least paragraphs 85,89,92, which teaches managing the client device using first and second configurations for first and second user accounts.
In reference to claim 4, this is taught by Yeddala, see at least paragraphs 80,81, which teaches user account login information on the client device.
In reference to claim 5, this is taught by Yeddala, see at least paragraphs 72,75, which teaches managing the user accounts using account subdomains based on the user identifiers.
Claims 8,10-12,15,17-19 are slight variations of claims 1,3-5 and are thus rejected based upon the same rationale given above for claims 1,3-5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,6,7,9,13,14,16,20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeddala et al (US Publication 20150109909) in view of Styles (US Patent 6871221).
In reference to claim 2, this is taught by Yeddala, see at least paragraphs 80,82,84, which teaches mapping user account identifiers, policy identifier, and communication device identifier. Yeddala fails to explicitly teach operating system user identifier. However, Styles teaches OS user logins with user identifiers for managing user settings (see Styles, at least column 7 lines 29-49. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Yeddala based on the teachings of Styles for the purpose of enabling device management  based preferences defined for specific users.
In reference to claim 6, this is taught by Styles, see at least column 11 lines 1-10 & 60-66, where Styles teaches validating a unique identifier from a registry entry.
In reference to claim 7, this is taught by Styles, see at least column 4 lines 17-25, where Styles teaches that users are part of one or more group accounts, and which are not staging accounts.
Claims 9,13,14,16,20 are slight variations of claims 2,6,7 and are thus rejected based upon the same rationale given above for claims 2,6,7.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
June 30, 2022